EXHIBIT 10.01

LICENSE AGREEMENT
 
TOC


I
PARTIES
1
II
EXPRESS TERMINATION AND ABANDONMENT
2
III
BACKGROUND
2
IV
DEFINITIONS
2
V
LICENSE GRANTS
3
VI
PAYMENTS AND ROYALTIES
3
VII
LICENSOR'S TECHNICAL SUPPORT OBLIGATIONS
3
VIII
RECORDS AND PAYMENTS
5
IX
ENHANCEMENTS AND MODIFICATIONS
6
X
TERM AND TERMINATION
6
XI
WARRANTY AND DISCLAIMER
7
XII
INDEMNITY
7
XIII
CONFIDENTIAL INFORMATION
8
XIV
PATENT MARKING
9
XV
ASSOCIATED TRADEMARK RIGHTS
9
XVI
PATENT ENFORCEMENT
9
XVII
PRODUCT DEVELOPMENT AND MARKETING
9
XVIII
QUALITY ASSURANCES
9
XIX
GENERAL PROVISIONS
10
     


 
 
I PARTIES
 
This Agreement (hereinafter referred to as the “AGREEMENT” or the “LICENSE
AGREEMENT”) is entered into by EVEREST WATER LTD, having a mailing address of:
P.O. Box N-9609 Maude Beatrice House 35 Village Road Nassau, Bahamas,
(hereinafter “LICENSOR”), and WATERPURE INTERNATIONAL, INC., having a mailing
address at: 525 Plymouth road, suite 310, Plymouth Meeting, PA 19462 USA
(hereinafter “LICENSEE”).



 
1

--------------------------------------------------------------------------------

 
 
 
 
II EXPRESS TERMINATION AND ABANDONMENT
 
a)  
This agreement shall supercede all previous agreements between WATERPURE
INTERNATIONAL, INC., and EVEREST WATER LTD. All previous agreements will be null
and void.

 
III BACKGROUND
 
a)  
LICENSOR has developed a new concept for a water making machine.  LICENSOR has
filed for a United States Patent No. Serial Number 11/221,075 filed September 6,
2005, claiming priority over US Provisional application 60/607,369  filed
September 3, 2004 now issued patent US 7,272,947. LICENSOR has entered into
discussions with LICENSEE to determine whether the parties wish to enter into a
business relationship that would allow LICENSEE to commercialize LICENSOR’s
concept for a water making machine; and

 
b)  
LICENSEE and LICENSOR have agreed to LICENSEE’S commercialization of such
concept on the terms and conditions of this AGREEMENT;

 
c)  
Where LICENSEE and LICENSOR have executed  previous agreements, this AGREEMENT
supercedes all previous agreements and all previous agreements are null and
void.

 
NOW, THEREFORE, IN MUTUAL CONSIDERATION of rights to intellectual property and
royalties paid exchanged between LICENSEE and LICENSOR, the receipt and
sufficiency of which is hereby acknowledged by the both parties, and other good
and valuable consideration, the parties hereto agree as follows.
 
IV DEFINITIONS
 
a)  
The term "INVENTION" shall mean the water making machine as described in the a
United States Patent Number US 7,272,947 issued filed September 6, 2005 and
isued on September 27, 2007, claiming priority over US Provisional application
60/607,369  filed September 3, 2004, foreign patents claiming priority thereon
and any IMPROVEMENTS thereon or modifications thereto developed by LICENSOR as a
sole or co-inventor or invented pursuant to Section IX during the term of this
AGREEMENT, including, without limitation, any replacement products that are
staple items or proprietary in nature for the operation and maintenance or
expanding the functionality of the water-making device.  Irrespective of the
scope of the patent, the term “INVENTION” is limited to devices for potable
water for human consumption.

 
b)  
The term “LICENSED PATENT” shall mean US patent 7,272,947 and any U.S. or
foreign patent held by the LICENSOR that covers the INVENTION.

 
c)  
The term “LICENSED PATENT RIGHTS” shall include the rights granted pursuant to
the LICENSED PATENT(s).

 
 
2

--------------------------------------------------------------------------------

 
 
d)  
The term “LICENSED KNOW HOW” shall include any intellectual property owned by
LICENSOR, including trade secrets, copyrights, methods of manufacture, and
methods of use, related to the making, using, and/or selling of the INVENTION
and which is not claimed in a LICENSED PATENT and includes, for greater
certainty, LICENSOR’S CONFIDENTIAL INFORMATION.

 
e)  
The term “LICENSED PRODUCT” shall mean any water producing device that extracts
water from the air and that is within the scope of any claim in any of the
LICENSED PATENT(s) or made pursuant to the LICENSED KNOW HOW or otherwise
derived from the INVENTION.

 
f)  
The term "IMPROVEMENT" or “IMPROVEMENTS” shall mean technology created during
the term of this AGREEMENT that, when made, used, or sold, would necessarily
infringe the LICENSED PATENT RIGHTS granted by the LICENSED PATENT(s) issued or
applied for on the EFFECTIVE DATE of this AGREEMENT but for the LICENSE granted
under this AGREEMENT, and TECHNOLOGY derived form the LICENSED PRODUCT that may
not directly infringe such rights but which enhances the functionality of the
LICENSED PRODUCT.

 
g)  
The term "PARTS" shall mean components used to create the LICENCED PRODUCT.

 
h)  
The term “GROSS SALES” shall mean the total of the actual payments hereof from
the LICENSEE to the LICENSEE’s manufacturer for purchase of the the LICENSED
PRODUCT and PARTS to be sold by LICENSEE or any of LICENSEE’s affiliates,
related companies, joint ventures or other individuals or entities related to
LICENSEE selling the LICENSED PRODUCT.  If LICENSEE manufactures LICENSED
PRODUCT and PARTS themselves, “GROSS SALES” shall mean the total of the actual
payments hereof received by LICENSEE for LICENSED PRODUCT and PARTS.  Any
product that is directly retailed at retail price, royalties will be paid on the
standard wholesale price of such sold product.

 
i)  
The term "CONFIDENTIAL INFORMATION" shall mean any and all information
proprietary to one of the parties hereto, whether or not reduced to writing or
other tangible medium of expression, and whether or not patented, patentable,
capable of trade secret protection or protected as an unpublished or published
work under the United States Copyright Act of 1976, as amended. CONFIDENTIAL
INFORMATION includes, but is not limited to, information relating to research
and development, inventions, discoveries, IMPROVEMENTS, methods and processes,
know-how, algorithms, compositions, works, concepts, designs, ideas, prototypes,
writings, notes and patent applications, and to business plans, financial
matters, products, services, manufacturing processes and methods, costs, sources
of supply, strategic marketing plans, customer lists, sales, profits, pricing
methods, personnel and business relationships.  CONFIDENTIAL INFORMATION shall
not include any information that (i) was already known to the receiving party
prior to its relationship with the disclosing party, as established by written
records; (ii) becomes generally available to the public other than as a result
of the receiving party’s breach of this AGREEMENT; (iii) is furnished to the
receiving party by a third party who is lawfully in possession of such
information and who may lawfully convey such information; or (iv) subsequently
developed by the receiving party independently of the information received from
the disclosing party, as established by the receiving party’s written
records.  For purposes of this definition, the phrase "receiving party" shall be
deemed to include any affiliates of LICENSEE and LICENSOR.

 
j)  
"TECHNOLOGY" shall mean that part of LICENSOR’s CONFIDENTIAL INFORMATION that
consists of know-how, technical information and inventions (whether or not
patentable) which are necessary and useful for making and designing the LICENSED
PRODUCT which may utilize the LICENSED PATENT and includes design
specifications, drawings, operating procedures, utilities requirements, and
information and technical data on mechanical testing and performance testing.
LICENSOR’s CONFIDENTIAL INFORMATION constituting TECHNOLOGY shall be so marked
if communicated in writing or if communicated orally or by non-written means
(e.g. product samples) so stated at the time of communication and confirmed in
writing within 30 days.

 
k)  
The terms "NOTICE" and "NOTIFY" require that the party giving notice or any
other communication required under this Agreement deposit a copy of such notice
or communication in the U.S. mails via registered or certified mail, or email
return receipt requested, properly addressed to the other party at its address
of record set forth in Section I of this Agreement.  Either party may change to
a new address of record by NOTIFYING the other party in writing pursuant to this
provision on notice.  If such notice is given by the U.S. mails as indicated
above, the date of giving notice shall be the date on which the mail is
received, or five (5) days after the communication is deposited in the U.S.
mail, whichever occurs earlier.  The Post Office return receipt showing the date
of such delivery shall give prima facie evidence of delivery.  If notice is
given in any manner other than specified above, then the date of giving of such
notice shall be the date upon which such notice is actually received by the
other party.

 
l)  
All dollar payments expressed herein are US dollars.

 
 
3

--------------------------------------------------------------------------------

 
 
V LICENSE GRANTS
 
a)  
LICENSOR hereby grants LICENSEE a nonexclusive license (the “LICENSE”) under the
LICENSED PATENT RIGHTS and the LICENSED KNOW HOW to allow LICENSEE to make,
manufacture, have made or manufactured by others, assemble, commercialize, use,
distribute and sell the LICENSED PRODUCT.

 
b)  
The license is granted for worldwide use in any jurisdiction where there is
patent protection. The Licensee also agrees to pay the same royalties in
countries where there is no patent protection based on the Know How of the
Licensor.

 
VI PAYMENTS AND ROYALTIES
 
a)  
LICENSEE shall pay to LICENSOR a licensing fee of Five Hundred Thousand Dollars
US ($500,000 US) pursuant to Schedule C attached herewith which is a part of
this AGREEMENT.  LICENSOR has the option of purchasing PARTS from LICENSEE at
the lowest wholesale rate that LICENSEE sells to any of its own manufacturing
facilities, distributors, subsiduarys or JV partners.

 
b)  
LICENSEE shall pay to LICENSOR a royalty of five percent (5%) of the GROSS SALES
(manufactor’s selling price) for each year of the term of this AGREEMENT.  The
royalties payable by LICENSEE commencing on the Effective Date of this AGREEMENT
until the expiry or earlier termination of this AGREEMENT shall be a minimum
royalty of:

 

1. Year one minimum $30,000 2. Year two  minimum $40,000 3. Year three  minimum
$50,000 4. Year four  minimum $75,000; and 5. Each year after fouth year 
minimum $100,000.

 
For the purposes of this Section VI, each aforementioned year is calculated from
the Effective Date of this AGREEMENT.
 
VII LICENSOR’S TECHNICAL SUPPORT OBLIGATIONS
 
a)  
LICENSOR shall notify LICENSEE sufficiently in advance of,

 
(i) The introduction of any new LICENSED PRODUCT;
 
(ii) Each IMPROVEMENT or modification to be made to an existing LICENSED
PRODUCT; and
 
 
4

--------------------------------------------------------------------------------

 


 
(iii) any new or modified tool, equipment or material requirement relating to or
arising from the introductionof any new LICENSED PRODUCTS or the modification or
IMPROVEMENT of existing LICENSED PRODUCTS, so as to enable LICENSEE to adjust
its inventory holdings and schedule of production accordingly and otherwise
prepare for the introduction of new and modified LICENSED PRODUCTS.

 
b)  
LICENSOR shall provide to LICENSEE all information and documents regarding the
LICENSED PRODUCTS including, without limitation, information concerning any
equipment or other apparatus, process, formula or technique in respect thereof
that is required in order to enable LICENSEE to manufacture the LICENSED
PRODUCTS properly and efficiently and otherwise exercise its rights and perform
its obligations under this AGREEMENT.

 
c)  
Without restricting subsection (b), during the term of this AGREEMENT, LICENSOR
shall send to LICENSEE the services of a technician and/or another skilled
person (“SKILLED INDIVIDUAL”) as may reasonably be required and requested by
LICENSEE in order to instruct and supervise the workforce of LICENSEE in the
assembly of the LICENSED PRODUCTS and the manufacture of their com­ponent parts,
provided that while such SKILLED INDIVIDUAL is so engaged LICENSEE shall bear
all costs, benefits, travel, living expenses and a prepaid $2,000 per week cash
allowance of such SKILLED PERSONS in the course of such engagement. At any time
after the first anniversary of this AGREEMENT, any travel requests by LICENSEE
in respect of SKILLED INDIVIDUAL for locations outside of North America shall be
addressed at the discretion of the SKILLED INDIVIDUAL themselves for reasonable
safety concerns.

 
d)  
LICENSOR shall advise and assist LICENSEE in the establishment and installation
of its production facilities and plant, the design and selection of its
equipment, and its sources of supply including, without limitation, its methods
and sources of pro­curement of the parts and materials for the manufacture and
assembly of the LICENSED PRODUCTS and the manufacture of their component parts.

 
VIII RECORDS AND PAYMENTS
 
a)  
LICENSEE shall keep accurate records and books of account showing the GROSS
SALES of all LICENSED PRODUCTS including PARTS.

 
b)  
Within five (5) days after the last day of each quarter of each year of the term
of this AGREEMENT, LICENSEE shall render written reports to LICENSOR stating in
each report the GROSS SALES for the reporting period associated therewith.  The
LICENSED PRODUCT shall be considered sold when billed out or when paid for,
whichever occurs last.  Royalties that are paid on items that are subsequently
returned shall either be refunded to LICENSEE or offset against LICENSEE’s
royalty obligations under this AGREEMENT, whichever the parties shall agree.
Within twenty (20) days after the first day of January, April, July, and October
of each calendar year of the term of this AGREEMENT, LICENSEE shall pay the
required royalties to LICENSOR for the immediately preceding period as
determined in accordance with Section VI.

 
c)  
Any Certified Public Accountant or royalty audit professionals reasonably
acceptable to LICENSEE shall be given access to such records and books at
reasonable locations during normal business hours upon three (3) days notice by
LICENSOR.

 
 
5

--------------------------------------------------------------------------------

 
 
d)  
LICENSOR shall have the right to engage in a royalty audit at LICENSOR’s
expense.  Such royalty audit is to be administered pursuant to subsection (c) of
this Section, or on such other terms as may be mutually agreed by LICENSEE and
LICENSOR.  If the results of the royalty audit are such that LICENSEE owes
LICENSOR royalties greater than the amount of royalties paid by LICENSEE to
date, LICENSEE shall make such additional payments within five (5) days after
such determination.  If the amount of such required payments is greater than
five percent (5%) of the total amount of royalties paid to such date by
LICENSEE, the cost of the royalty audit shall be paid by LICENSEE.

 
e)  
LICENSEE shall provide to LICENSOR a complete list of part suppliers and costing
per each individual part, including all discounts or benefits of any kind.  Such
list is to be updated quartly and delivered to LICENSOR pursuant to section
XIX(f).

 
IX ENHANCEMENTS AND MODIFICATIONS
 
a)  
During the term of this AGREEMENT, any and all IMPROVEMENTS relating to the
LICENSED PRODUCTS that may be developed by LICENSOR (or by another, such as an
employee, whose rights in the TECHNOLOGY with respect to the LICENSED PRODUCTS
belong to LICENSOR) shall become part of the PATENT RIGHTS without any
additional royalty or cost to LICENSEE and shall be subject to all the terms and
conditions to this AGREEMENT.

 
b)  
Any and all IMPROVEMENTS which are made by LICENSEE (or by another, such as an
employee, whose rights in the TECHNOLOGY relating to the LICENSED PRODUCTS and
the manufacturing thereof shall belong to LICENSEE), shall be assigned to
LICENSOR and shall also become part of the PATENT RIGHTS and be subject to all
the terms and conditions to this AGREEMENT.  Upon termination of this AGREEMENT,
the rights and all such IMPROVEMENTS shall (as part of the PATENT RIGHTS) revert
to LICENSOR, and LICENSEE shall transfer all of LICENSEE’s information and
knowledge with respect to such improvements to LICENSOR.

 
X TERM AND TERMINATION
 
a)  
The EFFECTIVE DATE of this AGREEMENT is the date on which this AGREEMENT has
been signed by both parties and all payments due as per Schedule C  section 1(a)
have been paid.

 
 
b)  
This AGREEMENT shall remain in full force and effect until the expiration of the
last surviving LICENSED PATENT, the cessation of prosecution of the last U.S. or
foreign patent application, or the last incurrence of litigation-related
expenses pertaining to or derived from the INVENTION, whichever shall occur
last, unless the AGREEMENT is sooner terminated by the parties.

 
 
c)  
In addition, either party shall have the right to terminate this AGREEMENT in
the event that there is a material breach by the other party, this termination
being accomplished as follows.  In the event that one party breaches this
AGREEMENT, the aggrieved party must notify the breaching party of the aggrieved
party's intent to terminate this AGREEMENT, specifying the alleged breach.  If
the breaching party does not remedy the breach within fifteen (15) days of such
notice of intent to terminate, the aggrieved party can then terminate this
AGREEMENT by giving notice of termination.  However, if the breaching party
remedies the breach within the fifteen (15) day period after notice of intent to
terminate, then the AGREEMENT shall remain in full force and effect.

 
 
d)  
Either party shall have the right to immediately terminate this AGREEMENT by
giving written notice to the other party in the event that the other party files
a petition in bankruptcy or is adjudicated a bankrupt or insolvent, or makes an
assignment for the benefit of creditors or an arrangement pursuant to any
bankruptcy law, or if the other party discontinues or dissolves its business or
if a receiver is appointed for the other party or for the other party's business
and such receiver is not discharged within sixty (60) days.

 
 
In the event that this AGREEMENT is terminated for any reason, LICENSEE shall
have six (6) months to wind up operations under the terms of this AGREEMENT,
after which LICENSEE agrees to make no further use of the LICENSED PATENT(s) and
shall no longer directly or indirectly make, use, or sell any LICENSED PRODUCT
that infringes the LICENSED PATENT RIGHTS or misappropriates the LICENSED KNOW
HOW.
 
 
6

--------------------------------------------------------------------------------

 
 
XI WARRANTY AND DISCLAIMER
 
a)  
LICENSOR’s Warranty. LICENSOR represents and warrants to, and covenants with, as
the case may be, LICENSEE that:

 
i.  
LICENSOR represents its belief that (i) it is the owner of the entire right,
title, and interest in and to Licensed Subject Matter, (ii) it has the sole
right to grant licenses thereunder, and (iii) it has not knowingly granted
licenses thereunder to any other entity that would restrict rights granted to
Licensee except as stated herein.;

 
ii.  
LICENSOR is able to license the LICENSED PATENT RIGHTS for purposes of this
AGREEMENT;

 
iii.  
The TECHNOLOGY to be furnished to LICENSEE under this AGREEMENT is current,
accurate and sufficiently complete to enable LICENSEE to make proper use thereof
for the purposes of this AGREEMENT; and

 
iv.  
LICENSOR will not sell, assign, convey or transfer any of the LICENSED PATENTS
to any third party without a concurrent assignment of this AGREEMENT to, and the
assumption of LICENSOR’s obligations hereunder by, such third party.

 
b)  
LICENSEE’S Warranty.  LICENSEE represents and warrants to LICENSOR that

 
i.  
LICENSEE is a corporation duly incorporated and in good standing and validly
existing under the laws of its jurisdiction of incorporation, and has full
corporate power and authority to enter into and fulfill its obligations under
this AGREEMENT;

 
ii.  
It has not made, and will not make, any commitments to others inconsistent with,
or in derogation of, any such rights it has under this AGREEMENT; and

 
iii.  
Any LICENSED PRODUCTS that are manufactured under this AGREEMENT by LICENSEE
which are not free from defects in material and workmanship for a period of one
year from the date of sale shall be replaced without charge to LICENSEE’s
customers.

 
XII INDEMNITY
 
a)  
Indemnification by LICENSOR.  LICENSOR shall indemnify and hold LICENSEE and
each of LICENSEE’s directors, officers, employees, agents and affiliates
harmless from and against any and all claims, actions, suits, proceedings,
losses, damages and expenses (including, without limitation, reasonable
attorneys, consultants and experts fees) (collectively, "Claims") arising out of
or relating to:

 
i.  
Any inaccuracy or breach of LICENSOR’s warranties or representations, as set
forth in section XII

 
b)  
Indemnification by LICENSEE. LICENSEE shall indemnify and hold LICENSOR harmless
from and against any and all Claims arising out of or relating to:

 
 
7

--------------------------------------------------------------------------------

 
 
i.  
Any inaccuracy or breach of LICENSEE’s representations, warranties, covenants or
other obligations hereunder; or

 
ii.  
The design, manufacture, marketing, distribution, sale or use of any LICENSED
PRODUCTS by LICENSEE or its agents or any (A) product liability claims, (B)
claims of personal injury, death or property damage, (C) claims made under any
guaranties made or warranties given (in either case, whether expressed or
implied) with respect to such LICENSED PRODUCTS or (D) any similar or other
claim based on strict liability, negligence or warranty (whether expressed or
implied), to the extent that such claims are caused or contributed by the acts
or omissions (including negligence) of LICENSEE;

 
iii.  
Any modifications to the LICENSED PRODUCTS made by the  LICENSEE or its agents
that result in any (A) product liability claims, (B) claims of personal injury,
death or property damage, (C) claims made under any guaranties made or
warranties given (in either case, whether expressed or implied) with respect to
such LICENSED PRODUCTS or (D) any similar or other claim based on strict
liability, negligence or warranty (whether expressed or implied).

 
c)  
Indemnification Procedures.  In the event that any Claim is made as a result of
which a party or any of its directors, officers, employees or agents
(collectively, an "Indemnified Party") may become entitled to indemnification by
the other party ("Indemnifying Party") the Indemnifying Party shall, at its
expense, assume the defense of such Claim with counsel reasonably satisfactory
to the Indemnified Party.  Promptly upon becoming aware of such Claim, such
party shall give the other party notice thereof; provided, however, that the
omission so to notify the Indemnifying Party shall not relieve the Indemnifying
Party from any liability which it may have to the Indemnified Party, except to
the extent that the Indemnifying Party is actually prejudiced by such
omission.  Any settlement of any Claim shall require the mutual consent of the
Indemnifying Party and the Indemnified Party and shall include as an
unconditional term thereof the giving by the claimant or plaintiff to the
Indemnified Party of a release from all liability with respect to such
Claim.  Notwithstanding the Indemnifying Party’s assumption of the defense of
such Claim, the Indemnified Party shall, at its expense, have the right to
employ separate counsel and to participate in the defense of such Claim.

 
d)  
Each party is responsible for obtaining their own product liability insurance.

 
XIII CONFIDENTIAL INFORMATION
 
The parties acknowledge that during the course of their performance under this
AGREEMENT, each party may acquire CONFIDENTIAL INFORMATION of the other
party.  Each party agrees to take reasonable steps but in no event less
stringent than the steps it uses to protect its own CONFIDENTIAL INFORMATION to
protect such CONFIDENTIAL INFORMATION and further agrees that it shall not: (i)
use such CONFIDENTIAL INFORMATION except as required in the normal and proper
course of performing under this AGREEMENT; e.g. disclosing only to those
employees having a need to know or (ii) disclose such CONFIDENTIAL INFORMATION
to a third party except as may be required under applicable law without, in each
case, obtaining the prior written approval of the other party.  The foregoing
restrictions shall continue to apply after the expiration or termination of this
AGREEMENT, regardless of the reason for such expiration or termination, and
shall continue to apply for so long as the confidential nature of such
information is maintained.  All CONFIDENTIAL INFORMATION is, and shall remain,
the property of the party which supplied it.  Each party shall take reasonable
steps to mark its CONFIDENTIAL INFORMATION with appropriate legends, provided
however, that the failure to mark such CONFIDENTIAL INFORMATION shall not
relieve the other party of its obligations hereunder.
 
 
8

--------------------------------------------------------------------------------

 
 
XIV PATENT MARKING
 
LICENSEE shall affix the appropriate patent notices to the LICENSED PRODUCTS or
in connection with the product in accordance with the applicable laws of the
United States and/or any foreign countries in which patent coverage is sought
and/or obtained.
 
LICENSEE must prominently display upon the LICENSED PRODUCT “Manufactured under
license from Everest Water US Patent 7,272,947 and other patents pending.”
 
XV ASSOCIATED TRADEMARK RIGHTS
 
Any trademark rights developed by LICENSEE while commercializing the invention
are solely the property of LICENSEE and shall remain the sole property of
LICENSEE during and after the term of this AGREEMENT.  LICENSEE must brand the
LICENSED PRODUCTS with their own trademark brand that is not confusingly similar
with any of the brands as listed in Schedule A.
 
XVI PATENT ENFORCEMENT
 
a)  
LICENSOR prohibits LICENSEE the right to enforce the LICENSED PATENT RIGHTS
against third parties which make, use, or sell PRODUCT that is not LICENSED
PRODUCT.  The decision whether to enforce the LICENSED PATENT RIGHTS against
such third parties is within the sole discretion of LICENSOR. If the LICENSOR
does not defend the LICENSED PATENT RIGHTS the LICENSEE has the rights to defend
against such actions with all costs, fees and losses associated with this
action, along with all legal fees to be deducted from the payments remaining. If
LICENSOR attempts to enforce the patent rights against a third party, both
parties agree to cooperate fully in such enforcement efforts as long as this
AGREEMENT is in effect.

 
b)  
If, during the term of this AGREEMENT, either party becomes aware of PRODUCT
being sold that is not LICENSED PRODUCT, that party must notify the other party
of the existence and, if known, the manufacturer of such PRODUCT.   LICENSOR
will aggressivley enforce the patent rights where if it is determined by a
qualified patent attorney that a product made used or sold in the territory of
any of the LICENSED PATENTS literall infringe then LICENSOR will take steps to
notify the infringing party and take appropriate measures to cease the
infringement.  If LICENSOR can not afford to pursue litigation, then LICENSEE
may assist LICENSOR with funding of litigation.

 
c)  
Any financial benefits obtained through actions to enforce the LICENSED PATENT
RIGHTS shall be the property of the parties in proportion to the amount spent
enforcing the LICENSED PATENT RIGHTS.

 
XVII PRODUCT DEVELOPMENT AND MARKETING
 
LICENSOR agrees to cooperate with LICENSEE’s efforts to develop and market
LICENSED PRODUCT, including cooperating with the development of methods of
manufacture and use of the LICENSED PRODUCT and transmitting to LICENSEE any
LICENSED KNOW HOW relating to the manufacture and use of the LICENSED PRODUCT.
 
XVIII QUALITY ASSURANCES
 
a)  
Samples. LICENSEE shall, prior to LICENSEE’s manufacture, distribution, or sale
of the LICENSED PRODUCTS, submit to LICENSOR at LICENSEE’s expense, the design
and manufacturing processes it intends to use in the manufacture of the LICENSED
PRODUCTS.  LICENSEE shall not commence the manufacture of the LICENSED PRODUCTS
unless and until LICENSOR shall have reviewed and approved such design and
manufacturing processes. LICENSOR shall indicate his approval or disapproval
within 14 days of receipt and any rejection of approval shall be accompanied
with a specific identification of all items found to be unsatisfactory and a
clear explanation of the steps or changes that LICENSEE must take in order to
obtain approval.  If LICENSOR does not indicate his approval or disapproval
within 14 days of receipt, his approval shall be deemed granted.  The licensee
shall sumbmit the first unit built to the Lisensor for inspection and
approval.  From time to time LICENSOR may request and LICENSEE agrees to furnish
LICENSOR a sample of the LICENSED PRODUCTS for inspection.

 
 
9

--------------------------------------------------------------------------------

 
XIX GENERAL PROVISIONS
 
a)  
Jurisdiction.  This AGREEMENT shall be construed and performance governed by the
laws of the Bahamas, and the parties agree that jurisdiction and venue shall lie
in the courts of the Bahamas.

 
b)  
Severance.  In the event that any of the terms of this AGREEMENT shall be
construed to be void and unenforceable, such terms and conditions shall be
considered as severable from this AGREEMENT, and the remaining terms and
conditions shall remain in effect.

 
c)  
No Partnership.  Nothing contained in this AGREEMENT shall be deemed or
construed by the parties hereto or by any third person to create the
relationship of principal and agent or of partnership or of joint
venture.  However, for purposes of patent protection any co-inventorship between
the parties shall be commonly assigned to LICENSOR in accordance with this
Agremeent.

 
d)  
Successors.  Each and all of the provisions of this AGREEMENT shall be binding
upon and inure to the benefit of the parties hereto and, except as otherwise
specifically provided in this AGREEMENT, their respective successors and
permitted assigns.

 
e)  
Parole Evidence.  This AGREEMENT contains the entire AGREEMENT between the
parties and supersedes any prior and/or contemporaneous agreements,
arrangements, negotiations, and understandings between the parties relating to
the subject matter of the present AGREEMENT.  Further, the parties agree that
there are no understandings, statements, promises, or inducements, oral or
otherwise, contrary to the terms of this AGREEMENT.

 
f)  
Delivery of Material; Notices.  Materials required to be delivered to any party
hereunder shall be delivered to the address given below for such party. Any
notice, accounting statement, consent, approval or other communication under
this AGREEMENT shall be in writing and shall be considered given: (i) upon
personal delivery or delivery by telecopier or email (with confirmation of
receipt by receiver), (ii) 2 business days after being deposited with an
"overnight" courier or "express mail" service, or (iii) seven business days
after being mailed by registered or certified first class mail, return receipt
requested, in each case addressed to the notified party at its address set forth
below (or at such other address as such party may specify by notice to the other
delivered in accordance with this section):

 
If to LICENSOR:
If to LICENSEE
Everest Water Ltd
P.O. Box N-9609 Maude Beatrice House 35 Village Road Nassau, Bahamas
Email: rae@everestwater.com
WaterPure International, Inc.
525 Plymouth road, suite 310, Plymouth Meeting, PA 19462 USA
Email: psl@waterpureinternational.com

 
g)  
Confidentiality of this AGREEMENT.  Except as required by order of a court or
government agency of competent jurisdiction, this AGREEMENT and its provisions
shall be considered CONFIDENTIAL INFORMATION.  LICENSOR and LICENSEE shall
jointly develop and agree upon any press releases or other public statements to
the media to be released upon or after execution of this AGREEMENT.

 
h)  
Authorization and Ability to Execute.  Each signatory to this AGREEMENT
represents and warrants that he possesses all necessary capacity and authority
to act for, sign and bind the respective entity or person on whose behalf he is
signing.

 
i)  
Force Majeure.  No party hereto shall be responsible for failure to observe or
perform its obligations under this AGREEMENT if such failure is due to act of
God, war, warlike hostility, civil commotion, riot, strike, governmental orders
or restriction, failure of governmental license to issue, sabotage, labor
trouble or any other causes which are beyond reasonable control of the party so
affected.  The party so affected shall promptly give the other party reasonably
detailed notice of the cause of such failure and probable extent of continuance
of such cause and use reasonable efforts to avoid or remove such cause. Whenever
such cause is removed, such party shall resume and complete performance as soon
as practicable.

 


 
10

--------------------------------------------------------------------------------

 
 


AS EVIDENCE OF THIS AGREEMENT THE PARTIES HAVE SIGNED THIS AGREEMENT:




EVEREST WATER LTD


Per:


____________________                                                                           ______________________
(Authorized
Signatory)                                                                Date


____________________
PRINT NAME






WATERPURE INTERNATIONAL, INC.


Per:


____________________                                                                           ______________________
(Authorized
Signatory)                                                                Date


____________________
PRINT NAME


 
11

--------------------------------------------------------------------------------

 
 
Schedule A


List of Trademarks


1.  
Everest

2.  
Everest Water

3.  
Everest Springs

4.  
Everest Mist

5.  
Everest International

6.  
Water Maker

7.  
Yeti

8.  
Yeti Water

9.  
Water Factory





 
12

--------------------------------------------------------------------------------

 


Schedule B


PCT Contracting States of which foreign patent applications have been applied
for claiming priority upon the LICENSED PATENT
 
Name of State followed
by Country Code
Date on which State became
bound by the PCT*
Austria AT
23 April 1979
Brazil BR
9 April 1978
Canada CA
2 January 1990
China CN
1 January 1994
India IN 1
7 December 1998
Mexico MX
1 January 1995
Republic of Korea KR
10 August 1984
United Arab Emirates AE
10 March 1999
Viet Nam VN
10 March 1993
       
Name of Region  for  Regional Patent Applications
 
European Patent Application
     

 

 
 
13

--------------------------------------------------------------------------------

 
 
Schedule C




Everest Water, Ltd.


Term Sheet


The following sets forth the material terms by which Everest Water, Ltd.
(“Licensor”) shall license to WaterPure International, Inc., (“Licensee”) the
rights to commercialize Licensor’s patented water making machine on a
non-exclusive basis.


1.  The LICENSEE shall pay to the LICENSOR a licensing fee of Five Hundred
Thousand Dollars US ($500,000 US).


a)  
Whereas $102,000 dollars have been paid to date and is herby acknowledged as a
part of the licensing fee. On March 5, 2010 a payment of $6,000 is hereby due.



b)  
Payout Plan for the remainder of the licensing fee beginning April 1, 2010 for
non refundable payments to complete the up front payment:

 
$2500 per month for 6
months                                                                         
= $15,000
$3000 per month for 6
months                                                                     
= $18,000
$10,000 per month for 6
months                                                            
= $60,000
$70,000 per quarter for 4
quarters                                                           
= $280,000
$19,000 final
payment                                                              
= $19,000
       
Total elapsed time:                                                            
33 months
       
Total of all payments                                                          
$500,000

 
2)  The LICENSEE shall pay to the LICENSOR an ongoing 5% royalty on all AWG
products sold in all countries worldwide.


a)  
Product sold to ____V.E.C.____ distributor in the country of Mexico shall be at
a reduced royalty rate of 2%. This reduced rate applies only to product that is
sold to the aforementioned distributor in Mexico with the intention of being
resold in the country of Mexico. The reduced rate shall not apply to any other
distributor. The reduced rate shall not apply to any product manufactured in
Mexico.

 


 

14